Valcent Products Inc. (A Development Stage Company) Interim Consolidated Financial Statements Unaudited and Prepared by Management (Expressed in Canadian Dollars) For the nine Months Ended December 31, 2008 and 2007 Index Page Consolidated Interim Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations and Deficit 3 Consolidated Statements of Cash Flows 4 Notes to the Consolidated Interim Financial Statements 5 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4 3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the interim financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these interim financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of the interim financial statements by an entity’s auditor. “F.
